DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 7, 2021 has been entered.
Claims 1-7, 9-15, 17-22, 24-29, 31 and 32 are present for examination. Claims 1 and 19 are the independent claims.
Claims 8, 16, 23, 30, and 33-42 are cancelled.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-15, 17-22, 24-29, 31 and 32 have been considered but are moot because the new ground of rejection does not rely on how any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 18, 31 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the limitation "the first connecting layer" in claim 17, 18, 31, and 32.  There is insufficient antecedent basis for this limitation in the claim. The examiner is unsure if “the first connecting layer” is or is not “the conductor pattern and the plurality of interconnecting paths” as recited in claim 1 and claim 19. Clarification is requested.
The above is example of inconsistency and problematic issue noticed by the Examiner. Applicant is respectfully asked to review the entire application for any deficiency that may still be present.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-7, 9, 15, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuominen (US 2006/0278967).
Regarding claim 1, Tuominen discloses a method of bonding of a component (6) embedded into a printed circuit board (see Fig. 8), characterized by the following steps: providing a core exhibiting at least one insulating layer (1) and at least one conductive layer (4) applied to the insulating layer (1) and defining an outer layer of the core, embedding at least one component (6) into a recess (see Fig. 5) of the insulating layer, the at least one component having a plurality of contacts (7) separated by a plurality of spaces (see Fig. 8), each of the plurality of contacts (7) having an end face distal from the at least one component (6), depositing a layer (18; see Fig. 9; [0072] surfacing with a thin layer; [0074] filling with conductive paste) of conductive material onto the end faces of the contacts (7) and the conductive layer (4), and forming a conductor pattern (14; see Fig. 10) on at least one outer surface of the core, and a plurality of interconnecting paths (see Fig. 10) between the plurality of contacts and the conductor pattern 
Regarding claim 2, Tuominen discloses the method according to claim 1, wherein the plurality of contacts (7) are configured to be positioned substantially perpendicular to a plane formed by the at least one outer surface of the core (see Fig. 6).
Regarding claim 5, Tuominen discloses the method according to claim 1, wherein the end face of each of the contacts is on a retracted position (i.e. position as illustrated in Fig. 6) with respect to an outer surface of the component (6).
Regarding claim 6, Tuominen discloses the method according to claim 1, wherein the conductor pattern and the plurality of interconnecting paths are formed by one of a subtractive process (e.g., subtractive/removing processing to form Fig. 10), an additive process (e.g., additive layer 18).
Regarding claim 7, Tuominen discloses the method according to claim 1, further comprising a step of: adding at least one further conductive layer (see Fig. 11; adding additional conductive layer(s) to form multi-layers board) onto the layer of conductive material.
Regarding claim 9, Tuominen discloses the method according to claim 1, wherein the removal of the areas of the conductive layer occurs by flash-etching (see Fig. 10; [0078] etching method).
Regarding claim 15, Tuominen discloses the method according to claim 1, wherein the contacts (7) of the component are essentially situated in the plane of the at least one outer surface of the core (1) exhibiting the at least one conductive layer (see Fig. 4).
Regarding claim 17, Tuominen, as best understood, discloses the method according to claim 1 further comprising a step of: applying a second connecting layer (i.e. lower layer; see Fig. 11) onto the core on a side of the core opposite to the first connecting layer (e.g., middle to upper layers; see Fig. 11).
Regarding claim 18, Tuominen discloses the method according to claim 1, wherein first connecting layer is a prepreg layer (see Fig. 3) which is laminated onto the core (i.e. core 1; see Fig. 4).

Claim(s) 19-21, 27-29, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (US 2005/0048759).
Regarding claim 19, Hsu discloses a method of bonding of a component (23) embedded into a printed circuit board (see Fig. 2B), characterized by the following steps: providing a core (22) exhibiting at least one insulating layer, embedding at least one component (23) into a recess of the insulating layer (22), the at least one component having a plurality of contacts (230) separated by a plurality of spaces, each of the plurality of contacts (230) having an end face distal from the at least one component (23), sputtering a conductive layer (25; [0025], last 4 lines, sputtering) onto the insulating layer (22; see Fig. 2E), the conductive layer (25) defining an outer layer of the core (22), and depositing at least one layer of conductive material (242; see Fig. 2F) onto the end faces of the contacts (230) and the sputtered conductive layer (25), and forming a conductor pattern (see Fig. 2G) on at least one outer surface of the core, and a plurality of interconnecting paths between the plurality of contacts and the conductor pattern; and removing (see Fig. 2G) portions of the conductive layer (25) that are disposed between the plurality of contacts (230) of the at least one component and the conductor pattern (242) such that a portion of the conductive layer (25) is not incorporated into the conductor pattern (242; see Fig. 2G).
Regarding claim 20, Hsu discloses the method according to claim 19, wherein the plurality of contacts (230) are configured to be positioned substantially perpendicular to a plane formed by an outer surface of the core (see Fig. 2B).
Regarding claim 21, Hsu discloses the method according to claim 19, further comprising the steps of: applying a resist (26; see Fig. 2E) onto the at least one outer surface of the core and/or the component such that the spaces between each of the plurality of contacts (230) of the component (23) are filled by the resist (26).
Regarding claim 27, Hsu discloses the method according to claim 19, wherein the recess of the core extends through the conductive layer into the insulating layer (see Fig. 2G).
Regarding claim 28, Hsu discloses the method according to claim 19, wherein the resists (26) covers a part of the component (23) and a part of the at least one conductive layer (25; see Fig. 2E).
Regarding claim 29, Hsu discloses the method according to claim 19, wherein the contacts of the component (23) are essentially situated in the plane of an outer surface of the core exhibiting the at least one conductive layer (25; see Fig. 2E).
Regarding claim 31, Hsu discloses the method according to claim 19, further comprising a step of: applying a second connecting layer (41; see Fig. 3) onto the core (321) on a side of the core opposite to the first connecting layer (i.e. upper connecting layers 24).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuominen, as applied to claim 1 above, in view of Hsu (US 2005/0048759).
Regarding claims 3 and 10, Tuominen discloses, “applying a resist onto the at least one outer surface of the core and the component such that the spaces between each of the plurality of contacts of the component are filled by the resist” and “a photoimageable resist”. Hsu teaches, in [0023], last line, the layer 240 can be made of photo-imaginable polymer (i.e., resist layer) and resist layer 26. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hsu with that of Tuominent in order to form insulating layer or resist layer of photo-imaginable polymer material that can be exposing and developing as illustrate in Fig. 2D and Fig. 2E of Hsu to form via and conductive element in manufacturing a printed circuit board.
Regarding claim 4, Tuominen, in [0043], that the holes 17 can be made with laser or by using some other suitable method, wherein the layer of conductive material (18; see Fig. 9) is deposited onto the cleared end faces of the contacts (17) and the conductive layer (4), except “disclose the method according to claim 3, comprising the further step of: clearing the resist from the end faces of the contacts 
Regarding claim 14, Tuominen discloses a part of the component and a part of the at least one conductive layer and forming a via (17; see Fig. 8) on the component (6) and the conductive layer (4), except “the resists.” However, Hsu teaches, see Fig. 2E, a resist layer 26.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hsu with that of Tuominen in order to form conductive via element using a resist layer in manufacturing a printed circuit board with conventional interchangeable process of drilling or resist layer exposing and developing processes as taught by Hsu.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuominen, as applied to claim 1 above, in view of Sakamoto (US 2004/0014317).
Regarding claims 11 and 13, Tuominen discloses the method according to claim 1, wherein the embedding of the at least one component (6) further comprises applying a layer (i.e. layer 11; see Fig. 5) into the recess of the core such that the layer (11) encloses the component (6), except for the surface of the component from which the plurality of contacts extend (see Fig. 6), the layer extending substantially to the plane of the core (1). Tuominen further discloses, in [0062], the layer 11 can be polymer film or pre-preg base, except “an adhesive layer”.
However, Sakamoto teaches, in Fig. 10, fully encloses all surfaces of the component with an adhesive layer 34, except the plurality of contacts. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Sakamoto with that of Touminen in order to secure a component within a cavity without the component being move in further manufacturing process.
Regarding claim 12, Tuominen discloses the method according to claim 11, wherein the recess (recess for component 6) of the core extends through the conductive layer (4) into the insulating layer (1) as illustrated in Fig. 10.

Claims 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu, as applied to claim 19 above.
Regarding claims 22 and 25, Hsu discloses a resist layer (26; see Fig. 2E), wherein the layer of conductive material (242) is deposited onto the cleared end faces (242b) of the contacts (230) and the conductive layer (25).  Hsu is silent as to disclose the resist layer 26 is a photo-imaging material and exposing and developing the resist layer. However, Hsu teaches, in Fig. 2D, a layer 240 is a photo-imageable ([0023]) and exposing and developing processes to expose the electrode pads 230 ([0024]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the resist material as the photo-imageable material for exposing and developing in order to make a conductive via in manufacturing a printed circuit board.   
 
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu, as applied to claim 19 above, in view of Sakamoto (US 2004/0014317).
Regarding claim 26, Hsu discloses the method according to claim 1, wherein the embedding of the at least one component (23) further comprises applying an adhesive layer (i.e. 42; see Fig. 2B) into the recess of the core such that the adhesive layer (42) encloses the component (23), except for the surface of the component from which the plurality of contacts (230) extend (see Fig. 2B), the layer extending substantially to the plane of the core (22). 
However, Sakamoto teaches, in Fig. 10, fully encloses all surfaces of the component with an adhesive layer 34, except the plurality of contacts. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Sakamoto with that of Hsu in order to secure a component within a cavity without the component being move in further manufacturing process.

Claims 24 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu, as applied to claim 19 above, in view of Tuominen (US 2006/0278967).
Regarding claim 24, Hsu substantially discloses all the claim limitations including removing the conductive layer 25 (see [0027]), except “flash-etching”. However, Tuominen teaches, wherein the removal of the areas of the conductive layer occurs by flash-etching (see Fig. 10; [0078] etching method). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tuominen with that of Hsu in order to remove and forming a patterned circuitry in manufacturing a printed circuit board using a conventional etching removal process as taught by Tuominen.
Regarding claim 32, Hsu substantially discloses all the claim limitations, except “the first connecting layer is a prepreg layer which is laminated onto the core”. Touminen teaches, in Fig. 11, [0081], pre-preg layer which is laminated. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Touminen with that of Hsu in order to form laminated multi-layered in manufacturing a multi-layered functioning totality printed circuit board.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYING KUE whose telephone number is (571)270-1502.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/KAYING KUE/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729